

117 S2469 IS: Make Rules Matter Act
U.S. Senate
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2469IN THE SENATE OF THE UNITED STATESJuly 26, 2021Mr. Braun (for himself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLEstablishing appropriate thresholds for certain budget points of order in the Senate, and for other purposes. 1.Short titleThis Act may be cited as the Make Rules Matter Act.2.Thresholds for budget points of order(a)Threshold for point of order against emergency designations(1)DefinitionIn this subsection, the term emergency designation point of order means a point of order raised under—(A)section 314(e) of the Congressional Budget Act of 1974 (2 U.S.C. 645(e));(B)section 4(g)(3) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)(3)); or(C)section 4112(e) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.(2)WaiverIn the Senate, an emergency designation point of order may be waived or suspended only by the affirmative vote of two-thirds of the Members, duly chosen and sworn.(3)AppealIn the Senate, an affirmative vote of two-thirds of the Members, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on an emergency designation point of order.(b)Threshold for large budget impact for certain Congressional Budget Act of 1974 points of order(1)In generalA point of order described in paragraph (3) may be waived or suspended in the Senate only by an affirmative vote of two-thirds of the Members, duly chosen and sworn.(2)AppealIn the Senate, an affirmative vote of two-thirds of the Members, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order described in paragraph (3).(3)Description of large budget impactA point of order described in this paragraph is a point of order under section 302(f)(2) or 311(a)(2)(A) of the Congressional Budget Act of 1974 (2 U.S.C. 633(f)(2), 642(a)(2)(A)) against legislation that would, within the time periods applicable to the point of order, as determined by the Chairman of the Committee on the Budget of the Senate, cause budget authority or outlays to exceed the applicable allocation, suballocation, level, or aggregate by more than $5,000,000,000.(c)De minimis budget impactFor a violation for which the absolute value of the violation is not more than $500,000, a point of order shall not lie—(1)under the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.) (except for a point of order under section 302 or 311 of such Act (2 U.S.C. 633, 642)); or(2)under any concurrent resolution on the budget.(d)Threshold for increasing short-Term deficits(1)Reduction in net increase in the deficitIn the Senate, section 404(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010, shall be applied by substituting $1,000,000,000 for $10,000,000,000.(2)Waiver and appeal for large budget impact in the Senate(A)WaiverIn the Senate, section 404(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010, may be waived or suspended by the affirmative vote of two-thirds of the Members, duly chosen and sworn, if the net increase in the deficit in any fiscal year exceeds $10,000,000,000.(B)AppealIn the Senate, an affirmative vote of two-thirds of the Members, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under section 404(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010, if the net increase in the deficit in any fiscal year exceeds $10,000,000,000.(e)Threshold for increasing long-Term deficits(1)Reduction in net increase in the deficitIn the Senate, subsections (a) and (b)(1) of section 3101 of S. Con. Res. 11 (114th Congress), the concurrent resolution on the budget for fiscal year 2016, shall each be applied by substituting $1,000,000,000 for $5,000,000,000.(2)Waiver and appeal for large budget impact in the Senate(A)WaiverIn the Senate, section 3101(b)(1) of S. Con. Res. 11 (114th Congress), the concurrent resolution on the budget for fiscal year 2016, may be waived or suspended by the affirmative vote of two-thirds of the Members, duly chosen and sworn, if the net increase in on-budget deficits in any 10-fiscal-year period exceeds $10,000,000,000.(B)AppealIn the Senate, an affirmative vote of two-thirds of the Members, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under section 3101(b)(1) of S. Con. Res. 11 (114th Congress), the concurrent resolution on the budget for fiscal year 2016, if the net increase in on-budget deficits in any 10-fiscal-year period exceeds $10,000,000,000.